Citation Nr: 1109105	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-32 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a right distal radius fracture.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for a bilateral shoulder disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	David W. Henson



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from October 2003 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board notes that, at his August 2010 hearing before the Board, the Veteran raised a claim of entitlement to service connection for a bilateral knee disability.  The RO has not yet adjudicated this claim.  As such, it is not properly before the Board and is referred to the RO for appropriate action.

The issues of entitlement to service connection for a bilateral hip disability, bilateral shoulder disability, a cervical spine disability, and a low back disability are addressed in the REMAND portion of the decision below.  These claims are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDING OF FACT

On August 4, 2010, prior to the promulgation of a decision in the appeal of the Veteran's claim of entitlement to service connection for residuals of a right distal radius fracture, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal of a claim of entitlement to service connection for residuals of a right distal radius fracture, by the appellant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the outset of his August 4, 2010, Board hearing, the appellant indicated that he wished to withdraw his appeal of the issue of entitlement to service connection for residuals of a right distal radius fracture.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and it is dismissed.



ORDER

The appeal of the issue entitlement to service connection for residuals of a right distal radius fracture is dismissed.


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The Board notes that the Veteran has not yet been provided with VA examinations which address whether the Veteran's claimed bilateral hip disability, bilateral shoulder disability, a cervical spine disability, and a low back disability are related to his service.  In this regard, the Board acknowledges that the Veteran reported complaints that his back pain worsened during his military service at his April 2007 medical assessment and that the Veteran has been treated for complaints of back pain since his military service, but that treatment records do not address whether the Veteran's claimed low back and cervical spine disabilities are related to his military service.  Moreover, although the Board notes that the Veteran's service treatment records do not show any treatment for a bilateral hip disability or a bilateral shoulder disability during the Veteran's service, the Board notes that the Veteran claims that, even absent an acute event or injury during service, his cumulative service resulted in his current claimed disabilities.   Consequently, additional clinical evaluation is needed to resolve these medical issues.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).  

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds that the Veteran should be afforded a VA examination in order to determine nature and etiology of the Veteran's claimed bilateral hip disability, bilateral shoulder disability, a cervical spine disability, and a low back disability.   See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his claimed bilateral hip disability.  The VA examiner(s) is requested to opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that his claimed bilateral hip disability, if any, is related to his service in the military, to include any alleged injuries during his period of military service.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  

The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resorting to speculation, please indicate this in the report.  

2.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his claimed bilateral shoulder disability.  The VA examiner(s) is requested to opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that his claimed bilateral shoulder disability, if any, is related to his service in the military, to include any alleged injuries during his period of military service.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  

The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resorting to speculation, please indicate this in the report.  

3.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his claimed cervical spine and low back disabilities.  The VA examiner(s) is requested to opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that his claimed cervical spine and low back disabilities, if any, are related to his service in the military, to include any alleged injuries during his period of military service.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  

The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resorting to speculation, please indicate this in the report.  

4.  Thereafter, the RO should consider all additional evidence received since the most recent supplemental statement of the case, and readjudicate his claims of entitlement to service connection for a bilateral hip disability, bilateral shoulder disability, a cervical spine disability, and a low back disability.  If any of the benefits sought remain denied, the RO should issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The purpose of this remand is to further develop the record, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


